Maletz, Judge:
Upon reading and filing the verified complaint herein together with Motion for Temporary Restraining Order and Preliminary Injunction against the defendants, for the purpose of restraining them from making further charges to the plaintiff and immediately enjoining them from continuing to refuse to release the plaintiff’s merchandise from their custody; together with plaintiff’s written and oral statements and affidavit in support thereof the court finds that in order to preserve the status quo of the parties the court should exercise its equitable powers.
This order is entered to avoid injury to plaintiff in the form of charges for storage incurred after the institution of this proceeding. Payment of such charges could cause irreparable harm to plaintiff who has submitted, by sworn statement, an inability to pay the amounts defendant state are required to be deposited for release of the subject merchandise and amounts that could otherwise accrue subsequent to the date of this order. A certificate of notice has been filed by plaintiff stating that constructive notice was given to defendant Santini Brothers of the plaintiff’s intention to file this action and request a temporary restraining order. Actual notice has been had on the United States. A brief informal conference with counsel for plaintiff and counsel for defendant United States has been held in the court’s chambers this date. This order shall issue without additional prior notice to the parties to establish the status quo pending further proceedings. It appearing to the court that the record supports *188the plaintiff’s request for a temporary restraining order it is therefore,
Ordered:
1. That the defendants named in this action and each of them are hereby temporarily restrained from accruing further charges against the plaintiff for the storage of the merchandise in this action pending a hearing on the plaintiff’s motion for a preliminary injunction, and;
2. A certified copy of this order, together with a copy of the summons, verified complaint and other pleadings be supplied forthwith to the U.S. marshal for the earliest possible service on the defendants, for such services not later than 5 p.m. on the 4th day of March 1981, and;
3. The defendants will appear before the Honorable Morgan Ford, Judge of the U.S. Court of International Trade, on March 5, 1981, at 10:30 a.m., or as soon thereafter as counsel may be heard in the U.S. Court of International Trade, One Federal Plaza, New York, N.Y. 10007, and show cause why the aforesaid preliminary injunction should not issue.